Per Curiam.
The injunction was sought to restrain the collector of taxes of the town of York, in Livingston county, from collecting a tax assessed against the plaintiff in the year 1891. The ground of the action was that such tax and assessment had been adjudged illegal and void, and ordered to be stricken from the assessment roll of the town, by an order of this court, made at special term in a proceeding by certiorari entitled "The People ex rel. The D., L. & W. R. R. Co. agt. William H. Clapp & al.. Assessors, and Charles Miller, Town Clerk of the Town of York.” That order has been reviewed on appeal at the present term of this court, and has been reversed, (19 N. Y. Supp. 531,) and the assessment in question in all respects confirmed. There is therefore no longer any basis for the relief asked for in this action, and the order denying the temporary injunction must necessarily be affirmed.
Order appealed from affirmed, with $10 costs and disbursements.